DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 07/05/2022 has been entered and fully considered. Claims 1-20 remain pending in the application. 

Response to Arguments

2- Applicants’ arguments, filed on 07/25/2022, with respect to the rejection(s) of the pending claims  under 35 USC § 102 and 103 have been fully considered but are found not persuasive.

3- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.
Applicants argue in their response (pp. 2-4) that Zhu fails to anticipate/obviate the claimed invention in the independent claims, and more specifically that it fails to teach/suggest “a miniaturized data acquisition board configured to convert electrical signals outputted by a miniaturized detection board to digital signals” and that rather “in Zhu 2019, analog signals from a detection circuit are fed directly to a CPU 218 and the A/D conversion occurs in the CPU. See Zhu 2019, Fig. 7 and paragraph [0075]. Moreover, Zhu 2019 does not describe a computing device configured to receive digital signals sent from a detection subsystem, because as noted above Zhu 2019 describes a CPU receiving analog signals from a detection circuit, and the CPU converting the analog signals to digital signals”
4- The Examiner respectfully disagrees with Applicants and submits that nothing in the claims clearly claims the miniaturized data acquisition board and its digitization functionality to be distinct and/or separate from the computing device and its processing of the digital signals. The A/D converter and the conversion occurs in the CPU (or rather the processing unit 218, see ¶ 51), and it is clear that the disclosed data processing in the CPU is performed by at least a compartment in the CPU, at least partially different than the A/D converter, since the mathematical operations needed for such data processing, such as image processing, would require more than a mere signal conversion from analog to digital.
For at least these reasons, the previous rejections are still maintained in the present final office action.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Cooling system, control modules in claim 18, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


7- Claims 1, 5, 8-12, 15-16, and 19 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (PGPUB No. 2010/0094134).

As to claims 1, 8, 16, Zhu teaches a  compact diffuse optical tomography DOT system for generating a functional image of a lesion region (180) of a subject (160) (Abstract and Figs. 1-18), comprising: 
a source subsystem including: a plurality of laser diodes configured to generate near-infrared NIR optical waves; and a laser diode driver board configured to drive the plurality of laser diodes (Fig. 7 and ¶ 73 for ex.; 34/90); a probe configured to emit the optical waves generated by the source subsystem toward the lesion region and configured to detect optical waves reflected by the lesion region (¶ 51-52 for ex.; probe 100); a detection subsystem including: a miniaturized detection board including a photomultiplier tube PMT (56), wherein the PMT has a plurality of channels and configured to convert the optical waves detected by the probe to electrical signals (¶ 75, 83, 102), and the miniaturized detection board further includes a combined board formed as one single board (Fig. 1, 7 for ex.) and including: a frequency mixer configured to mix the electrical signals with reference signals to derive mixed signals; a second-stage amplifier configured to amplify the mixed signals to derive amplified signals; and a bandpass filter configured to filter the amplified signals to derive electrical signals of a selected frequency outputted by the miniaturized detection board (Figs. 1, 7; mixers 62 and/or 68, amplifier 66, narrowband 64); and a miniaturized data acquisition board configured to convert the electrical signals outputted by the miniaturized detection board to digital signals, and a computing device configured to: receive the digital signals sent from the detection subsystem; reconstruct the functional image of the lesion region based on the digital signals (¶ 3, 75 for ex.; CPU 218, since nothing in the claims clearly claims the miniaturized data acquisition board and its digitization functionality to be distinct and/or separate from the computing device and its processing of the digital signals); and display the functional image (¶ 51, 57, 79 for ex.).  
As to claims 5, 9-12, 15, 19, Zhu teaches the compact DOT system of claims 1, 8 and 16, (claims 5, 15, 19) further including an ultrasound imaging device configured to localize the lesion region, and the compact DOT system is configured to generate the functional image of the lesion region (Abstract, ¶ 7-8, 45-56 fir ex.); (Claim 9) wherein the probe includes a plurality of source electrodes (110) and a plurality of detector electrodes (112) disposed on an opposite side of the probe from the plurality of source electrodes (Figs. 1-7; ¶ 8, 53, 59 for ex.); (Claim 10) wherein the plurality of source electrodes are separated from the plurality of detector electrodes by a distance from approximately 3.2 cm to approximately 8.5 cm (Fig. 13 and ¶ 104 for ex.); (Claim 11) wherein the source subsystem is configured to generate optical waves at four optical wavelengths in a range from approximately 730 nm to approximately 830 nm (¶ 73, 77, 83 for ex.); (Claim 12) wherein the computing device is configured to reconstruct the functional image by: providing an initial estimate of the functional image through a pseudoinverse; and reconstructing the functional image through optimization using the provided initial estimate (¶ 84, 98, 104, 109 for ex.).   


Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 2-4, 6-7, 13-14, 17-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhu.

As to claims 2-4, 6, 18, Zhu teaches the compact DOT system of claims 1 and 16.
Zhu does not teach expressly wherein the miniaturized data acquisition board includes a three-layered board having a top layer, a bottom layer, and a ground layer disposed between the top and bottom layers, and the ground layer is configured to reduce coherent interference between electrical signals carried on the top layer and electrical signals carried on the bottom layer; (Claim 3) wherein the three-layered board is a printed circuit board and further includes grounded through-holes placed on sides of traces of the top layer and on sides of traces of the bottom layer, and the traces of the top layer and the traces of the bottom layer are configured to carry signals; (Claim 4) wherein the second-stage amplifier has an adjustable gain and is configured to adjust the gain to control a dynamic range of the detection subsystem; (Claim 6) wherein the miniaturized data acquisition board includes a field programmable gate array FPGA configured to control a gain of the PMT;  (Claim 18) wherein the source subsystem further includes control modules configured to control temperatures of the plurality of the laser diodes and a cooling system controlled by the control modules and configured to cool the plurality of laser diodes. 
However, one with ordinary skill in the art of digital imaging would find it obvious:
- to dispose the different parts of the circuitry of Zhu on different layers to insulate them from mutual interference, as a source of noise (See for ex. Wang CN 201699203 or Tsubahon CN 101963651); - wherein the miniaturized data acquisition board includes a field programmable gate array FPGA configured to control a gain of the PMT and/or its variable (See for ex. Pan US 10901074, Maurer US2010/0243916 for ex.); wherein the source subsystem further includes control modules configured to control temperatures of the plurality of the laser diodes and a cooling system controlled by the control modules and configured to cool the plurality of laser diodes (See for ex. Pan US 10901074; Col. 14 ll. 21-53 for ex., controlling the temperature of diode lasers).
The references are cited here but not relied upon in this rejection as they pertain to general procedures/circuitry in the art). Moreover,  See MPEP 2143 Sect. I. B-D.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zhu in view of general art considerations so that the miniaturized data acquisition board includes a three-layered board having a top layer, a bottom layer, and a ground layer disposed between the top and bottom layers, and the ground layer is configured to reduce coherent interference between electrical signals carried on the top layer and electrical signals carried on the bottom layer; wherein the three-layered board is a printed circuit board and further includes grounded through-holes placed on sides of traces of the top layer and on sides of traces of the bottom layer, and the traces of the top layer and the traces of the bottom layer are configured to carry signals; wherein the second-stage amplifier has an adjustable gain and is configured to adjust the gain to control a dynamic range of the detection subsystem; ; wherein the miniaturized data acquisition board includes a field programmable gate array FPGA configured to control a gain of the PMT; wherein the source subsystem further includes control modules configured to control temperatures of the plurality of the laser diodes and a cooling system controlled by the control modules and configured to cool the plurality of laser diodes, with the advantage of effectively insulating the different parts of the circuitry, and stabilizing the laser source wavelengths as needed to optimize the imaging results. 

As to claims 7, 20, Zhu teaches the compact DOT system of claims 1 and 16.
Moreover, Zhu teaches the laser diode driver board further includes one or more optical switches configured to multiplex the optical waves generated by the plurality of laser diodes (¶ 73-74, 90 for ex.)
Zhu does not teach expressly wherein the miniaturized data acquisition board includes an FPGA, and, and the FPGA is configured to control the one or more optical switches.  
However, one with ordinary skill in the art of digital imaging would find it obvious to include the miniaturized data acquisition board includes an FPGA, and, and the FPGA is configured to control the one or more optical switches (See for ex. Pan US 10901074, Maurer US2010/0243916 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zhu in view of general art considerations so that the miniaturized data acquisition board includes an FPGA, and, and the FPGA is configured to control the one or more optical switches, with the advantage of effectively controlling the miniaturized circuitry. 

As to claim 13, Zhu teaches the compact DOT system of claim 12.
Zhu does not teach expressly wherein providing an initial estimate further includes providing an initial estimate of the functional image through Moore-Penrose pseudoinverse, and reconstructing the functional image further includes reconstructing the functional image through at least one of a Conjugate Gradient optimization and a Newton optimization for inversion using the provided initial estimate.  
However, one with ordinary skill in the art of digital imaging would find it obvious to adequately utilize appropriate coding/software methods for its tomographic imaging as taught in the prior art (See for ex. Wang CN 102077108, Mahfouz WO 2017/160889 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zhu in view of general art considerations, wherein providing an initial estimate further includes providing an initial estimate of the functional image through Moore-Penrose pseudoinverse, and reconstructing the functional image further includes reconstructing the functional image through at least one of a Conjugate Gradient optimization and a Newton optimization for inversion using the provided initial estimate, with the advantage of optimizing the imaging results of the DOT process. 



As to claim 14, Zhu teaches the compact DOT system of claim 8.
Zhu does not teach expressly wherein the computing device is a portable computer and communicates with the detection subsystem via a universal series bus port.  
However, one with ordinary skill in the art would find it obvious to use a portable computer as a species of a limited genus of computing means adapted to be used with a compact/portable DOT system, with the appropriate communication ports/buses/connections. (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zhu in view of general art considerations, so that the computing device is a portable computer and communicates with the detection subsystem via a universal series bus port, with the advantage of adapting the computing means to the portable DOT system. 

As to claim 17, Zhu teaches the compact DOT system of claim 16.
Moreover, wherein the laser diode driver board is configured to provide current to drive the plurality of laser diodes (Figs. 7 and ¶ 73 for ex.) 
Zhu does not teach expressly further includes a plurality of bias-tees each configured to provide a radio frequency input to one of the plurality of laser diodes. 
However, Zhu teaches providing, using oscillators 90, 140 MHz frequencies to the laser diodes (Fig. 7 and ¶73), between the mixer 68 and 34, which suggests the use of tees.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Zhu in view of general art considerations, further includes a plurality of bias-tees each configured to provide a radio frequency input to one of the plurality of laser diodes, with the advantage of adapting the the use of local oscillators with the laser sources of the DOT system. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886